Per Curiam.

We agree that respondent committed the disciplinary violations found by the board. We also agree with the board’s recommendation. Accordingly, respondent is hereby suspended from the practice of law in Ohio for a period of two years. The sanction is suspended and respondent is placed on probation for two years, under the conditions recommended by the board. If respondent violates any of those conditions during the probationary period, the two-year term of suspension will be automatically imposed. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., not participating.